Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of illicit drug use. We now confirm.
The misbehavior report, together with the positive urinalysis test results and accompanying documentation, along with testimony adduced at the hearing, provide substantial evidence to support the determination of guilt (see Matter of Hoover v Goord, 38 AD3d 1069, 1070 [2007], lv denied 8 NY3d 816 [2007]; Matter of Silverstein v Selsky, 32 AD3d 1100, 1100 [2006]). Contrary to petitioner’s argument that the Hearing Officer was biased, there is no indication in the record that the determination at issue flowed from any purported bias. Petitioner’s remaining contentions, including his claims regarding the alleged altering of documents and the deprivation of his right to present evidence, have been examined and are unavailing.
Mercure, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.